Case: 16-10010      Document: 00513562730         Page: 1    Date Filed: 06/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 16-10010                                   FILED
                                  Summary Calendar                             June 23, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

WILLIAM CHEN SALEE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:04-CR-179-1


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge: *
       William Chen Salee, federal prisoner # 32137-177, appeals the denial of
his 18 U.S.C. § 3582(c)(2) motion in which he argued that he was entitled to a
reduction of his sentence based on Amendment 782 to U.S.S.G. § 2D1.1. Salee
contends that the district court erred in denying his § 3582(c)(2) motion
without considering the sentencing factors set out in 18 U.S.C. § 3553(a).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10010    Document: 00513562730      Page: 2   Date Filed: 06/23/2016


                                 No. 16-10010

      We review for abuse of discretion a district court’s decision whether to
reduce a sentence under § 3582(c)(2). United States v. Henderson, 636 F.3d
713, 717 (5th Cir. 2011). “A district court abuses its discretion if it bases its
decision on an error of law or a clearly erroneous assessment of the evidence.”
Id. (quoting United States v. Smith, 417 F.3d 483, 486–87 (5th Cir. 2005)).
      Though Salee faults the district court for failing to consider the § 3553(a)
factors, such consideration is only required after a district court first
determines that a reduction of a defendant’s sentence is consistent with
U.S.S.G. § 1B1.10. See Dillon v. United States, 560 U.S. 817, 826 (2010). A
reduction of Salee’s sentence would be inconsistent with § 1B1.10 because, as
the district court explained, Amendment 782 did not have the effect of lowering
Salee’s base offense level. Salee was held responsible for at least 4.5 kilograms
of ice methamphetamine, and even after Amendment 782, that drug quantity
still results in a base offense level of 38. See U.S.S.G. § 2D1.1(c). Because
Salee was not eligible for a sentence reduction, the district court did not have
the discretion to consider reducing his sentence and was not required to
consider the § 3553(a) factors. See Dillon, 560 U.S. at 826.
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2